Examiners Comment
Claims 2 and 22 were indicated as having allowable subject matter in the Advisory.
The 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection for claims 2 and 22 has been withdrawn, as these claims have been amended, moved to the independent claims, and canceled.
Claims 1, 12, 16 have been amended
Claims 2, 6-11, 17-18, 21-22have been cancelled.
Claims 27-31 are new.
Claims 1,3-5,12-16,19-20 and 24-31 are allowed

Reason for allowance
The following is an examiner’s statement of reasons for allowance: for independent claims 1, 12, 16 and 27, the following underlined claim limitation is not disclosed by any prior art: “… configuring the spatial characteristic parameters for the aperiodic measurement reference resources in the K1 CSI measurement and reporting parameter sets comprises at least one of: configuring values of spatial characteristic parameters for the aperiodic measurement reference resources in the K1 CSI measurement and reporting parameter sets; configuring different values of spatial characteristic parameters for different CSI measurement and reporting parameter sets in the K1 CSI measurement and reporting parameter sets, wherein values of the spatial characteristic parameters configured for aperiodic measurement reference resources in a same CSI measurement and reporting parameter set are same; configuring different values of spatial characteristic parameters for different measurement reference resource sets in the K1 CSI measurement and reporting parameter sets, wherein values of the spatial characteristic parameters configured for aperiodic measurement reference resources in a same measurement reference resource set are same; or configuring values of spatial characteristic parameters respectively for different aperiodic measurement reference resources in the K1 CSI measurement and reporting parameter sets”.

Closest Prior art
Kwak (US11108515 B2) discloses at column 34, lines 11-20  the base station transmits the terminal configuration information including at least one piece of information regarding the number of ports for each aperiodic CSI-RS, the number of antennas per dimension, one piece of subframe config for transmitting multiple CSI-RSs, multiple pieces of resource config to set the position, the codebook subset restriction, CSI reporting, the CSI-process index… the base station transmits the terminal feedback configuration information based on at least one aperiodic CSI-RS. Then, the base station transmits the configured CSI-RS to the terminal... The terminal estimates the channel for each antenna port and estimates an additional channel for a virtual resource based on the channel estimation result. The terminal determines the feedback, generates the corresponding PMI, RI, and CQI, and transmits the generated information to the base station; also see col 17, lines 27-31, the transmission unit is to allocate and transmit the aperiodic CSI-RS via specific non-contiguous RBs. This option supports aperiodic CSI-RS transmission for each non-contiguous RB. However, Kwak does not disclose “… configuring the spatial characteristic parameters for the aperiodic measurement reference resources in the K1 CSI measurement and reporting parameter sets comprises at least one of: configuring values of spatial characteristic parameters for the aperiodic measurement reference resources in the K1 CSI measurement and reporting parameter sets; configuring different values of spatial characteristic parameters for different CSI measurement and reporting parameter sets in the K1 CSI measurement and reporting parameter sets, wherein values of the spatial characteristic parameters configured for aperiodic measurement reference resources in a same CSI measurement and reporting parameter set are same; configuring different values of spatial characteristic parameters for different measurement reference resource sets in the K1 CSI measurement and reporting parameter sets, wherein values of the spatial characteristic parameters configured for aperiodic measurement reference resources in a same measurement reference resource set are same; or configuring values of spatial characteristic parameters respectively for different aperiodic measurement reference resources in the K1 CSI measurement and reporting parameter sets”.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472